USCA4 Appeal: 17-2418   Doc: 81      Filed: 05/28/2019 Pg: 1 of 2
               Case 1:06-cv-02773-CCB Document 679 Filed 05/28/19 Page 1 of 2

                                                               FILED: May 28, 2019

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                     ___________________

                                         No. 17-2418 (L)
                                      (1:06-cv-02773-CCB)
                                     ___________________

        THE COALITION FOR EQUITY AND EXCELLENCE IN MARYLAND
        HIGHER EDUCATION, INC., a/k/a Coalition for Equity and Excellence in
        Maryland Higher Education; RASHAAN SIMON, a/k/a Rahsaan Simon; DAVID
        J. BURTON; MURIEL THOMPSON; ANTHONY ROBINSON; DR. CHRIS
        HEIDELBERG; DAMEIN MONTGOMERY; KELLY THOMPSON; J. S.

                    Plaintiffs - Appellees

         and

        SALLY C. MCMILLAN; TINA M. VINES; DAVID BUTLER; DAPO
        OLADAPO; NICHOLAS WASHINGTON; DANIELLE WILLIAMS; ZENIA
        WILSON; JESSICA WINSLOW; CRYSTAL MYERS; JOMARI SMITH;
        WAYNE BECKLES

                    Plaintiffs

        v.

        MARYLAND HIGHER EDUCATION COMMISSION; ANWER HASAN,
        Chairman of the Maryland Higher Education Commission; JENNIE C. HUNTER-
        CEVERA, Acting Secretary of Higher Education; STATE OF MARYLAND

                    Defendants - Appellants

         and

        ROBERT L. EHRLICH, JR., Governor; STATE OF MARYLAND; CALVIN W.
        BURNETT, Secretary of Higher Education
USCA4 Appeal: 17-2418   Doc: 81      Filed: 05/28/2019 Pg: 2 of 2
               Case 1:06-cv-02773-CCB Document 679 Filed 05/28/19 Page 2 of 2

                       Defendants

        -----------------------------------------

        NATIONAL ASSOCIATION FOR EQUAL OPPORTUNITY IN HIGHER
        EDUCATION

                        Amicus Supporting Appellee

                                           ___________________

                                                ORDER
                                           ___________________

               The court grants the motion of Christine M.H. Wellons to withdraw from

        further representation on appeal.

                                                    For the Court--By Direction

                                                    /s/ Patricia S. Connor, Clerk
